Citation Nr: 0514894	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-08 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  A hearing was held before the undersigned Acting 
Veterans Law Judge at the RO (i.e. a Travel Board hearing) in 
April 2004.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran claims entitlement to VA compensation for a 
chronic low back disability that he claims was incurred in 
military service.  It is pointed out that while in service, 
specifically in November 1990, the veteran was "diagnosed" 
with probable herniated nucleus pulposus at the L4-5 level.  
The Board notes that he has not been provided with a VA 
medical examination, pursuant to VA's duty to assist the 
veteran in the development of his claim.  Such an examination 
is necessary to determine his current musculoskeletal 
diagnoses as they pertain to his low back and lumbosacral 
spine, and to obtain an objective medical opinion as to the 
likelihood that the diagnoses are etiologically related to 
his period of active duty.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Therefore, the case is remanded so that the 
veteran may be scheduled for the appropriate examination.

During the veteran's Travel Board hearing in April 2004, he 
indicated that he had been scheduled for a myelogram of his 
spine, to be conducted at a private medical facility that he 
identified as "Southwestern Hospital" several days after 
the date of the hearing.  When reference is made to pertinent 
private medical records, VA is on notice of their existence 
and has a duty to assist the veteran in developing his claim 
by attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  The case should thus be remanded for 
purposes of obtaining these records for inclusion in the 
evidence.

A review of the claims file shows that in a January 2003 
decision, the RO denied the veteran's claim of entitlement to 
an increased evaluation in excess of 30 percent for his 
service-connected headaches due to undiagnosed illness.  In 
April 2003, the veteran submitted a notice of disagreement 
with respect to that decision, and in an October 2003 rating 
decision, the veteran was awarded a 50 percent evaluation for 
this disability.  The headaches were rated under the criteria 
for migraines contained in 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004), and the 50 percent evaluation represented 
the maximum rating provided by this code.  The RO decision 
also determined that the headaches were not productive of 
such unusually severe impairment as to warrant referral for 
extraschedular consideration, pursuant to 38 C.F.R. § 
3.321(b)(1) (2004).  At the hearing in April 2004, the 
veteran presented oral testimony in which he continued to 
express disagreement with the evaluation assigned for this 
disability.  Accordingly, a Statement of the Case addressing 
the specific issue of denial of entitlement to an 
extraschedular rating for headaches due to undiagnosed 
illness must be furnished by the RO to the veteran in 
response to the timely Notice of Disagreement.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

In view of the foregoing discussion, the case is remanded for 
the following action:

1.  The RO should request that the 
veteran provide sufficient details, 
including any necessary waivers, 
regarding his spinal myelograms that 
were reportedly conducted at 
Southwestern Hospital approximately in 
April 2004; the RO should then attempt 
to obtain copies of the records 
pertaining to these myelograms for 
inclusion in the veteran's claims file.

2.  The veteran should be scheduled for 
a VA orthopedic examination to determine 
the nature and etiology of any low back 
disability found.  All tests deemed 
appropriate by the examiner should be 
performed.  All pertinent symptomatology 
and findings should be reported in 
detail.  The veteran's claims folder 
must be reviewed in conjunction with the 
examination.  Following the examination, 
the VA physician must provide an opinion 
as to whether any low back disability 
found is related to the veteran's 
military service, with a rationale for 
all opinions provided.

3.  The RO should provide the veteran 
and his representative a Statement of 
the Case as to the issue of entitlement 
to an extraschedular evaluation for 
headaches due to undiagnosed illness.  
The veteran must be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).  Only if a timely 
substantive appeal is filed with respect 
to this issue, subject to current 
appellate procedures, should the case be 
returned to the Board for further 
appellate consideration in this regard.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
further development deemed essential in 
addition to that specified above, the 
claim of entitlement to service 
connection for a chronic low back 
disability must be readjudicated.  If 
the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


